

113 S1538 IS: FIX Credit Reporting Errors Act
U.S. Senate
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1538IN THE SENATE OF THE UNITED STATESSeptember 23, 2013Ms. Klobuchar (for herself, Mr. Begich, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance consumer rights relating to consumer report
		  disputes by requiring provision of documentation provided by
		  consumers.1.Short titleThis Act may be cited as the FIX Credit Reporting Errors Act, or the FIX Act.2.Provision of documentation
			 provided by consumersSection
			 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (2)—(i)in
			 subparagraph (A), by inserting , including documentation provided by the
			 consumer, after relevant information; and(ii)in
			 subparagraph (B), by inserting , including documentation provided by the
			 consumer, after relevant information; and(B)in paragraph (4),
			 by inserting , including documentation, after relevant
			 information; and(2)in subsection
			 (f)(2)(B)(ii), by inserting , including documentation, after
			 relevant information.